Citation Nr: 1204793	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  94-16 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to recognition as a surviving spouse of the Veteran, for purposes of entitlement to death and indemnity compensation.


REPRESENTATION

Appellant represented by:	Lee Boothby, Attorney
P.F. represented by:	Donne Colton, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and P.F.


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1943 to January 1946 and from April 1948 to January 1974.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 1991 administrative decision of the Department of Veterans Affairs (VA) and multiple Board remands.

The Board notes that as a result of the Court of Appeals of Veterans Claims (CAVC or the Court) April 2008 Memorandum Decision and the decision herein, the appellant is entitled to dependency and indemnity compensation (DIC) benefits.  Those benefits are to be awarded retroactive to the appropriate effective date for such a claim.  See 38 C.F.R. § 3.400(c) (2011).  The RO must take care to ensure that the proper benefits are disbursed.  

The Board denied the claim on appeal in a May 2004 decision.  The appellant appealed this decision to the Court.  Based on a December 2005 Joint Motion for Court Remand (Joint Motion), the Court remanded the Board's decision for development in compliance with the Joint Motion.  A letter was sent to the appellant, P.F., and their representatives in March 2006, in which each was given 90 days from the date of the letter to submit additional argument or evidence in support of their appeals prior to the Board's readjudication of the issue.  In April 2006, the appellant submitted new evidence and requested the appeal be remanded to the RO for consideration.  In June 2006, the Board remanded the appeal for RO adjudication.  

In a July 2006 Order, however, the CAVC noted that the appellant had not complied with the Court's Rules of Practices and Procedures by not notifying P.F. of the appeal.  Accordingly, the Court granted intervenor status to P.F. and revoked the December 2005 Joint Motion.  In April 2007, the RO issued an SSOC confirming its prior finding that the appellant was not the surviving spouse of the Veteran.  In October 2007, the appellant and P.F. were notified by the Board that the VLJ who held the May 2004 hearing had retired from the Board.  The appellant requested an additional hearing.  

In an April 2008 Memorandum Decision, the Court reversed the Board's May 2004 decision.  In June 2008, a notice of appeal was filed at the United States Court of Appeals for the Federal Circuit.  But in October 2009, the Federal Circuit case was dismissed.  In April 2010, the CAVC issued a mandate indicating that the time for reconsideration, review, or appeal of its April 2008 Decision had expired.  

The case was returned to the Board and in August 2011, letters were sent to P.F. and the appellant, notifying them that the appellant had requested a personal hearing before the Board.  No responses were received, but the appellant appeared and provided testimony before the Board in October 2011.  Additionally, the appellant's representative provided additional argument in October 2011.  


FINDINGS OF FACT

1.  The Veteran and the appellant were married in May 1955.  They had one child together.  

2.  The Veteran filed for divorce in 1964 alleging desertion by the appellant as of June 1959, but the suit was eventually dismissed and the marriage was never terminated.  The Veteran provided financial support to the appellant until 1973.  

3.  The Veteran and P.F. were married in August 1970.  They had three children together.  They lived together until the Veteran's death.

4.  The Veteran died in March 1990.  Service connection for the cause of death was granted in a May 1990 rating decision.  

5.  The CAVC held that it was clearly erroneous to find that the Veteran and the appellant's separation was due to mutual fault and to find that the appellant had any intent to desert the Veteran.

6.  The preponderance of the evidence indicates that the appellant and the Veteran were legally married in 1955, remained married at the time of the Veteran's death in 1990, and that the appellant had not remarried or held herself out to be the spouse of another person.   


CONCLUSION OF LAW

The criteria are met for recognition of the appellant as the surviving spouse of the Veteran for purposes of DIC benefits.  38 U.S.C.A. §§ 101(3), 103, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.159 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).   Prior to initial adjudication of the claim, the appellant and P.F. were not notified of the elements necessary to demonstrate that each was a surviving spouse of the Veteran.  The appellant and P.F. demonstrated, however, actual knowledge of the elements in May 2006 and May 2007 submissions from their representatives.  Sanders, 487 F.3d at 889.  Additionally, VA complied with contested claim procedures.  See 38 C.F.R. §§ 20.500-504 (2011).  Additionally, the appellant and P.F. utilized representation throughout the claims process.  Accordingly, VA's duty to notify has been satisfied.  

VA's duty to assist has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The appellant and P.F. have submitted documents relevant to the issue on appeal, to include various lay statements.  No examination was provided, but none is necessary to determine a legal claim such as the one on appeal.  See 38 C.F.R. § 3.159(c)(4) (2011) (noting that an examination is necessary where only where there is insufficient medical evidence to decide a claim).  Additionally, the appellant and P.F. provided testimony at Board hearings in October 1996, May 2004, and October 2011.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Certain benefits, including DIC benefits, death pension, and accrued benefits, may be paid to a "surviving spouse" of the Veteran.  38 U.S.C.A. §§ 101(14), 1541, 5121(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3, 3.5(a)(1), 3.23, 3.1000(a), (d) (2011).  A "surviving spouse" is a person of the opposite sex (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (i.e. continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55 , has not remarried or has not since the death of the Veteran lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. §§ 101(3), 103(c); 38 C.F.R. §§ 3.1(j), 3.50(b). 

Continuous cohabitation is generally required, with two exceptions:  where the separation was due to the misconduct of, or procured by, the Veteran without the fault of the spouse, and where separation was by mutual consent and the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran.  38 C.F.R. §§ 3.50(b)(1), 3.53(b).  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  38 C.F.R. § 3.53(b). 

Under the first exception, the spouse must be free of fault in the initial separation, and the separation must have been procured by the Veteran or due to his misconduct.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).  The determination of fault, or the absence of fault, is based on an analysis of conduct at the time of separation.  Although certain conduct subsequent to the time of separation may be relevant, the mere acts of seeking divorce and failing to reconcile are not relevant to the question of fault at the time of separation, particularly if the spouse has been physically and emotionally abused.  Gregory, 5 Vet. App. at 112. 

Additionally, separation by mutual consent generally does not constitute desertion by a potential surviving spouse.  Alpough v. Nicholson, 490 F.3d 1352, 1356-57 (Fed. Cir. 2007).  "[T]he key is whether the reason for the separation did not show an intent on the part of the surviving spouse to desert the veteran."  Alpough, 490 F.3d at 1356 (emphasis and citation omitted).  Separation by mutual consent, however, would constitute desertion if the separation was induced by misconduct or communication of a definite intent to end the marriage by the surviving spouse.  Alpough, 490 F.3d at 1358. 

The issue in this case is whether the appellant is the surviving spouse of the Veteran; there is no dispute regarding any of the elements necessary to such a determination except for the requirement of continuous cohabitation.  As noted by the Court, key facts of this case are uncontroverted.  The Veteran and the appellant were married in May 1955 and moved to Chicago with their son in 1957.  The Veteran filed for divorce in February 1964, alleging that his wife had deserted him on or about June 1959.  The appellant countercomplained for separate maintenance, but not for divorce, alleging that the Veteran willfully deserted her in April 1958.  The case was dismissed because there was insufficient evidence to sustain a finding based upon the pleadings and evidence before the court.  The Veteran and the appellant never divorced.  Beginning at least by 1965, the Veteran lived apart from the appellant and their son.  The Veteran continued to financially support the appellant until 1973.  Lay statements from the appellant and her friends indicate that she never remarried and that she held herself out as married to the Veteran.  There is no contradictory evidence in this regard.

The Veteran and P.F. were married in August 1970.  Subsequent to that time, the Veteran did not respond to attempts by the Army to verify information regarding his marital status.  The Veteran and P.F. lived together prior to his death in March 1990.  The United States Army Finance and Accounting Center determined that the appellant was the legal widow of the Veteran and was entitled to a retirement pay annuity.  This determination was upheld in federal court.  Accordingly, the uncontroverted facts show that the Veteran and the appellant were legally married in 1955, that the appellant and the Veteran remained married at the time of his death, and that the appellant did not remarry and held herself out as married to the Veteran.  The evidence also indicates, however, that the Veteran did not live with the appellant prior to his death.  Therefore, the only pertinent issue in determining entitlement to surviving spouse status is whether the appellant is exempt from the requirement of continuous cohabitation. 

The result is dictated by the finding of the Court's April 2008 Memorandum Decision.  As noted above, continuous cohabitation is not required (1) where the separation was due to the misconduct of, or procured by, the Veteran without the fault of the spouse, or (2) where separation was by mutual consent and the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran.  38 C.F.R. §§ 3.50(b)(1), 3.53(b).  The Court essentially determined that there was not mutual fault of the appellant and Veteran in their separation and that there was no evidence showing any intent by the appellant to desert the Veteran.  There can be no other finding, therefore, except that continuous cohabitation of the appellant and the Veteran prior to death is not required in this case.  Indeed, the Court concluded that the "Board's ultimate finding that [the appellant] was ineligible to receive DIC benefits" was reversed.  Accordingly, the appellant is entitled to surviving spouse status for purposes of DIC benefits.  


ORDER

The appeal is granted.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


